SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

353
CA 14-01494
PRESENT: SCUDDER, P.J., SMITH, CARNI, SCONIERS, AND WHALEN, JJ.


LASHAUN MCCLANEY, PLAINTIFF-APPELLANT,

                      V                                             ORDER

CITY OF BUFFALO AND SEAN P. COOLEY,
DEFENDANTS-RESPONDENTS.


GROSS, SHUMAN, BRIZDLE & GILFILLAN, P.C., BUFFALO (KATHERINE M.
LIEBNER OF COUNSEL), FOR PLAINTIFF-APPELLANT.

TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (ROBERT E. QUINN OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Patrick
H. NeMoyer, J.), dated October 8, 2013. The order granted the motion
of defendants for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    March 20, 2015                      Frances E. Cafarell
                                                Clerk of the Court